Citation Nr: 0311896	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-08 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently rated 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in March 2000.  A transcript 
of the hearing has been associated with the claims folder.  

In a January 2002 statement, the veteran indicated that he 
was seeking an increased evaluation for post-traumatic stress 
disorder (PTSD) and was seeking to reopen a claim of 
entitlement to service connection for sinusitis secondary to 
his service-connected left ear hearing loss disability.  
These issues are referred to the RO for the appropriate 
action.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, in March 2002, the Board determined that 
additional evidentiary development was warranted prior to 
consideration of his case.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO.  

In addition, the Board notes that the law pertaining to 
evaluating unilateral hearing loss was amended effective 
December 6, 2002.  Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 
6, 2002) (to be codified at 38 U.S.C.A. § 1160).  In light of 
this, the VA examination of September 2002 is inadequate to 
rate the veteran's disability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should review the additional 
evidence that has been associated with 
the claims folder.  

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the severity of his left 
hearing loss disability and the severity 
of any right ear hearing loss.  The 
examination should be conducted in 
accordance with 38 C.F.R. § 4.85, to 
include a purtone audiometry test.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The RO should inform the veteran of 
Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002) (to be codified at 
38 U.S.C.A. § 1160).  

4.  The RO should review the claims 
file, under the amended criteria, and 
ensure that all notification and 
development action required by VCAA is 
completed.  A VCAA letter should be 
issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is also hereby notified that failure without good 
cause shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




